Citation Nr: 0518401	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which, among other things, denied service connection for 
hypertension, and established service connection for PTSD, 
evaluated as 50 percent disabling.  The veteran appealed, 
contending that he was entitled to service connection for 
hypertension and a higher initial rating for his PTSD.

The Board notes that the veteran's Notice of Disagreement 
also addressed the denial of service connection for herpes 
simplex by the October 2001 rating decision.  However, 
service connection was subsequently established for this 
disability by a December 2003 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's hypertension is causally related to active 
service, to include presumed in-service herbicide exposure 
and/or as secondary to the service-connected diabetes 
mellitus.

3.  The veteran's PTSD is manifest by depression, chronic 
sleep impairment, and mild to moderate occupational and 
social impairment.

4.  The veteran's PTSD is not manifest by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and/or 
the inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  The criteria for an initial rating in excess of 50 
percent for the veteran's PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Initially, the Board notes that the veteran's PTSD claim is 
an appeal from the initial grant of service connection by the 
October 2001 rating decision.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue if VA has already given 
the section 5103(a) notice regarding the original claim..  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

Further, the Board notes that the RO sent preajudication 
notice to the veteran by correspondence dated in February 
2001, March 2001, and June 2001, all of which were clearly 
before the October 2001 rating decision which is the subject 
of this appeal.  This correspondence specifically addressed 
the requirements for a grant of service connection, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
The RO also sent similar correspondence in August and 
December 2003, and the December 2003 noted the claim of 
entitlement to an increased rating for PTSD.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the February 2004 SOC which 
provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the schedular criteria for evaluating his PTSD.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claims.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In fact, he asserted in an August 2003 statement 
that there was no additional medical records for the VA to 
obtain as evidence in support of his claim.  Further, he 
specifically indicated on his February 2004 Substantive 
Appeal that he did not want a Board hearing in conjunction 
with his appeal.  Moreover, he underwent an examination in 
July 2001 which evaluated the severity of his PTSD, as well 
as an examination in September 2003 which addressed his 
contention that his hypertension was secondary to his 
service-connected diabetes mellitus.  For the reasons stated 
below, the Board concludes that the preponderance of the 
evidence is against both claims.  As such, no additional 
development, to include new medical examinations, are 
warranted in this case.  Consequently, the Board concludes 
that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


I.  Hypertension

Background.  The veteran has contended that his hypertension 
is due to in-service herbicide exposure while on active duty 
in the Republic of Vietnam.  He has also contended that the 
hypertension is secondary to his diabetes mellitus, for which 
service connection was established by a September 2003 rating 
decision.

The record confirms that the veteran has active service in 
the Republic of Vietnam, as he was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal with 
device.  He was also awarded the Combat Action Ribbon, and 
the Purple Heart Medal.

The veteran's service medical records give no indication of 
hypertension while on active duty.  In fact, his heart and 
vascular system were clinically evaluated as normal on his 
September 1965 enlistment examination, and his October 1969 
separation examination.  His blood pressure was 120/80 
(systolic/diastolic) on his enlistment examination, and 
120/82 on his separation examination.

Also on file are various post-service medical records which 
cover a period from 1996 to 2003, which show treatment and 
evaluation for a variety of medical conditions.  

Records dated in May 1996 noted, in part, that blood pressure 
was slightly elevated and unusual for the veteran with a 
reading of 130/100.  It was rechecked twice, and remained the 
same.  Impressions include some mild diastolic hypertension, 
most likely secondary to a mild to moderate weight gain.  

Subsequent records continue to show findings of hypertension, 
but no competent medical opinion appears to be of record 
which relates this condition to the veteran's active service, 
to include his presumptive herbicide exposure therein.

The record also reflects that the veteran underwent a VA 
diabetes mellitus examination in August 2003, at which the 
examiner noted that one of the issues was whether the 
veteran's well-diagnosed hypertension was related to his type 
II diabetes.  With respect to this issue, the examiner noted 
that the medical records were reviewed, and that they clearly 
documented that the veteran's hypertension well antedated his 
diagnosis of diabetes.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that that a presumption 
for service connection is not warranted based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era for the following conditions: hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
CLL); abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (excludes diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice 68 Fed. Reg. 27,630-27,641 (2003)

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hypertension.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board notes that there was no indication of hypertension 
in the veteran's service medical records.  In fact, the first 
competent medical evidence of this disability appears to have 
been in May 1996, more than 25 years after his separation 
from active service.  The Court has indicated that the normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  Moreover, no competent medical opinion is of record 
which relates the hypertension to active service.  Rather, 
the May 1996 records indicate that it is due to a mild to 
moderate weight gain.

With respect to the veteran's contentions that his 
hypertension is due to in-service herbicide exposure, the 
Board acknowledges that he did have active service in the 
Republic of Vietnam and was presumptively exposed to 
herbicides therein.  However, hypertension is not one of the 
conditions which the Secretary has determined is 
presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  In addition, the Secretary of VA has 
concluded that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice 68 Fed. Reg. 
27,630-27,641 (2003).  No competent medical evidence has been 
submitted which otherwise links the veteran's hypertension to 
his presumptive in-service herbicide exposure.  Accordingly, 
the preponderance of the evidence is against this contention.

Regarding the veteran's contention that his hypertension is 
secondary to his service-connected diabetes mellitus, the 
Board notes that when asked to address this issue the August 
2003 VA examiner emphasized that the findings of hypertension 
well antedated the findings of diabetes.  In short, the 
examiner indicated that hypertension was not secondary to 
diabetes as the development of hypertension preceded the 
development of diabetes.  No competent medical evidence has 
been submitted which otherwise finds that the veteran's 
hypertension is secondary to his service-connected diabetes.  
Thus, the preponderance of the evidence is against this 
contention as well.

In summary, the veteran's hypertension was first diagnosed 
many years after his period of active duty, the medical 
evidence has indicated that it was due to weight gain, and 
the preponderance of the evidence is against his contentions 
that it is due to either in-service herbicide exposure or 
developed secondary to his diabetes mellitus.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for hypertension, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


II.  PTSD

Background.  Service connection was established for PTSD as 
directly related to the veteran's combat experiences while on 
active duty in the Republic of Vietnam.  An initial rating of 
50 percent was assigned, which the veteran appealed 
contending, in essence, that it did not accurately reflect 
the severity of his PTSD.

Records dated in January 2001 note that the veteran reported 
having trouble with recurrent dreams about Vietnam, as well 
as flashbacks to traumatic events in the war.  He also 
reported poor sleep, poor motivation, poor energy, and poor 
impulse control.  It was noted that he had had no psychiatric 
hospitalizations, no detoxifications, and no rehabilitations.  
Additionally, he reported that he had been married times 3, 
had 3 children, lived with his wife, owned his own home, and 
had been self-employed for 30 years working with antiques.  

On mental status examination, he was found to be 
appropriately dressed and groomed.  He displayed normal 
psychomotor activity, and his speech was found to be soft and 
of normal content, tone, and volume of production.  He was 
not tangential, circumstantial, pressured, or presenting 
flight of ideas.  Further, he reported that his mood was 
good, but that he got depressed at times when he worried 
about money.  His appetite was good, but he only ate once a 
day.  His sleep was not good, his energy and motivation were 
poor, and he felt helpless at times.  Nevertheless, he denied 
suicidal and homicidal ideation, as well as panic disorder.  
He was not paranoid or grandiose, and was found to be alert 
and oriented times 4.  His insight was poor, but his judgment 
was found to be good.  

Based on the foregoing, the veteran was found to be 
functional, but presented a clinical picture compatible with 
PTSD.  It was also noted that he was drinking on a daily 
basis, and that it was pointed out to him that he had a 
problem and that this most probably contributed to his poor 
sleep, impulse control, and mood swings.  A global assessment 
of functioning (GAF) score of 65 was assigned.  GAF scores of 
61 to 70 reflect some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
accepted by the VA in 38 C.F.R. §§ 4.125, 4.130).  The 
veteran was found to be competent for VA purposes, in that he 
was able to manage his benefit payments at present.

In July 2001, the veteran underwent a VA psychiatric 
examination in conjunction with his initial claim of service 
connection for PTSD.  At this examination, the examiner 
noted, in part, that the claims folder had been reviewed, and 
that the veteran denied having ever been treated as an 
inpatient or outpatient for psychiatric or emotional 
problems.  The examiner also noted the findings of the 
January 2001 records.  The veteran summarized his pre-
military, military, and post-military history.  Among other 
things, he denied any family history of psychiatric or 
emotional problems, reported that he continued to have a very 
close relationship with both of his parents and his younger 
sister.  In terms of social functioning since his discharge 
from military service, he reported that he had been married 3 
times, that he had 3 children from his first 2 marriages, 
that he was doing fairly well with his current wife, but that 
she sometimes complained he used alcohol too much and had 
irritable mood from time to time.  In terms of employment 
history, he reported, in part, that he had worked for many 
years as an antique dealer/consulting appraiser in his own 
business, that he currently worked approximately 30 hours a 
week, but was finding it more and more difficult to do so 
because of more irritable mood and not sleeping well at 
night.  

On mental status examination, it was noted that the veteran 
arrived on time, and presented as alert, cooperative, and 
oriented to person, place, and time.  In addition, it was 
noted that he was neatly kempt in his appearance, but seemed 
somewhat older than his stated age.  His mood was found to be 
slightly depressed.  However, his speech was clear, coherent, 
and goal-directed.  Associations were well ordered.  It was 
noted that he reported that since Vietnam in times of stress 
he saw this "white formless figure" which he described as 
his guardian angel.  Nevertheless, delusional beliefs were 
not expressed.  Intellectual functioning seemed average, but 
this was not formally assessed.  His attention and 
concentration were found to be fair, but his common knowledge 
was poor.  Proverbs were interpreted concretely.  He denied 
any current suicidal or homicidal ideations.  Similarities 
were abstracted well without idiosyncrasies.  Although his 
insight was limited, his judgment capabilities were 
maintained.  He did describe poor sleep, including problems 
with sleep onset and frequent middle of the night awakenings 
secondary to combat-related nightmares and frequent 
urination.  Overall, he reported that his appetite was good.  

Based on the foregoing, the examiner diagnosed PTSD, chronic, 
and alcohol abuse.  The examiner also assigned a current GAF 
score of 51.  It is noted that GAF scores of 51 to 60 reflect 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM-IV; see also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, 
the examiner commented that the clinical picture was further 
complicated by history of alcohol misuse.  The examiner also 
stated that the GAF score was based on the fact that the 
veteran's PTSD symptoms were having a moderately negative 
impact on his industrial and social functioning.  Moreover, 
while he continued to be self-employed, it was noted that he 
did report symptoms such as combat-related nightmares, as 
well as outbursts of anger, that continued to interfere with 
his ability to work and engage in certain meaningful social 
activities.

Records dated in September 2002 reflect that on mental status 
examination the veteran was found to be dressed and groomed 
appropriately, and it was noted he was a friendly guy.  He 
was also found to be intelligent and well spoken.  His mood 
was euthymic and affect was easy going.  Psychomotor activity 
was found to be normal, and his thoughts were organized.  
There was no suicidal or homicidal ideation.  Further, he was 
found to be alert and oriented.  Overall impression was PTSD, 
with a GAF score of 55.

Records from February 2003 reflect that on mental status 
examination it was noted that the veteran remained friendly 
and personable.  His mood was found to be a bit frustrated 
and concerned, but his affect was appropriate and reasonable.  
His speech was found to be normal in tone and volume, clear, 
and relevant.  Psychomotor activity was normal, his thoughts 
were organized, and associations were tight.  Nevertheless, 
he continued to have nightmares.  He also had flashbacks 
during the day, and it was noted that they occurred 
frequently, once or twice a week.  Further, he had feelings 
that his name was being called, but when he looked around no 
one was there.  Additionally, he had mild paranoid sensations 
of being watched or followed.  However, he had no formed 
delusions, and there was no suicidal ideation.  He continued 
to be alert and oriented.  Once again, overall impression was 
PTSD with a GAF score of 55.

The record reflects that the veteran was arrested for 
operating a motor vehicle while under the influence (OUI) in 
August 2003.  Thereafter, records from December 2003 reflect 
that he reported he had had an attack of "craziness," was 
stopped and arrested for OUI, and that he brought in the 
police report because it detailed a domestic dispute with his 
wife.  The clinician who conducted this evaluation noted that 
on the veteran's first visit he did document the alcohol 
issue, but he minimized it and agreed to stop drinking.  

On mental status examination, he was found to be dressed and 
groomed appropriately.  He was also found to be contrite, and 
it was noted that there was no odor of alcohol on his breath.  
His affect showed a normal range and intensity.  Further, he 
had no psychotic signs and symptoms, and denied suicidal 
thoughts.  It was noted that he continued to have thoughts of 
how to plan things out to hurt somebody, but no one 
particular in mind at this time, at least that he would admit 
to, and he did not feel he was in any danger of doing this at 
this time.  Overall impression was alcohol dependence in 
early remission, PTSD.  A GAF score of 35 was assigned, which 
indicates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school family relations, judgment, thinking or mood.  
See DSM-IV.  The clinician further noted that the veteran had 
been offered alcohol treatment referral, which he refused.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations provide that when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD.

The Board acknowledges that the competent medical evidence 
clearly reflects that the veteran's service-connected PTSD is 
manifest, in part, by symptoms of depression and chronic 
sleep impairment.  However, this specific symptomatology is 
recognized as part of the criteria for a schedular rating of 
30 percent.  Consequently, it does not support the veteran's 
claim for a rating in excess of 50 percent.

The Board also finds that the veteran's PTSD is manifest by 
mild to moderate occupational and social impairment, and that 
it is not manifest by deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
As detailed above, the January 2001 medical records assigned 
a GAF score of 65, which indicates no more than mild 
impairment, while the subsequent medical records which 
evaluated the PTSD, including the July 2001 VA examination, 
assigned GAF scores of 51 to 55, which indicate no more than 
moderate impairment.  In fact, the July 2001 VA examiner 
specifically stated that the veteran's PTSD symptoms were 
having a moderately negative impact on his industrial and 
social functioning.  The Board acknowledges that the December 
2003 records reflect that a GAF score of 35 was assigned, 
which indicates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school family relations, judgment, thinking or mood.  
However, these records also reflect that the findings, 
including the GAF score, was primarily in regard to his 
nonservice-connected alcohol dependency and not his service-
connected PTSD.  This finding is also supported by the fact 
that this evaluation was subsequent to and made reference to 
his arrest for OUI in August 2003.

The Board further finds that the veteran's service-connected 
PTSD is not manifest by symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or the inability to 
establish and maintain effective relationships.

As detailed above, the veteran has consistently denied 
suicidal ideation in January 2001, July 2001, September 2002, 
February 2003, and December 2003.  Thus, his PTSD is clearly 
not manifest by suicidal ideation.

No competent medical evidence is of record which indicates 
that the veteran's PTSD has resulted in obsessional rituals 
which interfere with routine activities.

The veteran's speech is not intermittently illogical, 
obscure, or irrelevant.  For example, his speech was found to 
be of normal content, tone, and productivity in January 2001.  
On his July 2001 VA examination, his speech was found to be 
clear, coherent, and goal-directed.  Further, the February 
2003 records found his speech to be normal in tone and 
volume, clear, and relevant.

The January 2001 records indicate that the veteran was only 
depressed "at times" when he worried about money.  He also 
denied a panic disorder at that time.  In addition, at the 
July 2001 VA examination he was found to be only "slightly" 
depressed.  Thus, the Board finds that his PTSD has not 
resulted in near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.

The Board acknowledges that the veteran has reported impaired 
impulse control, to include periods of irritability and angry 
outbursts.  However, the record does not indicate that this 
has resulted in periods of violence.  For example, even the 
December 2003 records found that there were no psychotic 
signs or symptoms.  Moreover, he has consistently denied 
homicidal ideation.  In addition, even though the December 
2003 records reflect that he continued to have thoughts of 
how to plan things out to hurt somebody, he reported that he 
had no one particular in mind and he did not feel he was in 
any danger of doing this at this time.  

The veteran's PTSD has not resulted in spatial 
disorientation.  For example, his was found to be alert and 
oriented times 4 in January 2001.  On the July 2001 VA 
examination, he was found to be oriented to person, place, 
and time.  Moreover, he was found to be alert and oriented in 
both September 2002 and February 2003.

The veteran's PTSD has not resulted in the neglect of 
personal appearance and hygiene.  He was found to be 
appropriately dressed and groomed in January 2001.  On the 
July 2001 VA examination, he was found to be neatly kempt in 
appearance.  Further, both the September 2002 and December 
2003 records noted that he was dressed and groomed 
appropriately.

The Board acknowledges that there is some evidence that the 
veteran's PTSD has resulted in difficulty in adapting to 
stressful circumstances.  For example, he reported at the 
July 2001 VA examination that in times of stress he saw this 
"white formless figure" which he described as his guardian 
angel.  Nevertheless, despite these problems the record 
indicates that he continues to be self-employed.  Further, as 
detailed above, the record indicates his PTSD has resulted in 
no more than mild to moderate occupational and social 
impairment.  Thus, this symptomatology, in and of itself, is 
not of such severity to warrant a higher rating.

The Board also finds that the veteran's PTSD has not resulted 
in the inability to establish and maintain effective 
relationships.  He reported at the July 2001 VA examination 
that he continued to have a very close relationship with both 
of his parents and his younger sister.  Additionally, the 
record indicates that, despite their problems, he remains 
married to his 3rd wife.  Moreover, as stated above, the GAF 
scores for the PTSD have indicated no more than mild to 
moderate occupational and social impairment.  Thus, the Board 
finds that his PTSD is more accurately described as having 
resulted in difficulty in establishing and maintaining 
effective work and social relationships.  As such, it is 
adequately reflected by the current schedular rating of 50 
percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  In making this 
determination, the Board notes that it took into 
consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, a thorough review of 
the record did not disclose any distinctive periods where the 
veteran's PTSD was manifest by objective findings that would 
warrant a schedular rating in excess of 50 percent.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, 274 F. 3d supra.

The Board also concurs with the RO's determination that the 
veteran's PTSD does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
As detailed above, the Board has found that the PTSD has 
resulted in no more than mild to moderate occupational 
impairment.  Further, the record indicates that the veteran 
continues to be self-employed.  Thus, it does not appear his 
PTSD has resulted in marked interference with employment.  
Moreover, the record indicates he has never had any periods 
of psychiatric hospitalization.  Consequently, the Board 
concludes that the veteran's PTSD is adequately compensated 
by the current schedular rating, and does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


